Citation Nr: 0907756	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  96-20 127	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D. C.


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for bilateral arthritis 
of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran had Army reserve service from January 1985 to 
June 2004, with active duty service from October 1988 to 
January 1989, and from November 1990 to September 1991.  In 
addition, the Veteran had active duty for training (ACDUTRA) 
from September 11, 1987, to September 23, 1987, and from 
August 17, 1996, to August 31, 1996.  The veteran has also 
indicated that she served on active duty in Afghanistan from 
2005 to 2006, however, this service is not verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

The Veteran's appeal was previously before the Board in 
August 2003 and April 2005 when the Board remanded the case 
for further action by the agency of original jurisdiction.  
The case has been returned to the Board for further appellate 
action.

The issue of entitlement to service connection for bilateral 
arthritis of the knees is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's peptic ulcer disease is not shown to be related 
to active military service.

CONCLUSION OF LAW

The veteran's peptic ulcer disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
106, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Veteran's claim was initially decided before the passage 
of the VCAA.  In a letter issued in June 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
her claim for entitlement to service connection for peptic 
ulcer disease.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
she was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran was notified of all elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of the claim, by a June 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
December 2008 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including available service treatment records, records from 
various federal agencies, and private medical records.  

The Board notes that complete service records for the 
Veteran's various periods of active military service are not 
available.  Destruction of service medical records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  

The RO and AMC have made numerous attempts to obtain records 
from the National Personnel Records Center (NPRC) and Army 
Reserve Personnel Command (AR-PERSCOM), and have asked the 
Veteran for any records in her possession.  

The RO and AMC have made multiple attempts to verify the 
Veteran's periods of active service from the NPRC.  The 
Veteran has been asked several times to verify the dates of 
all her various periods of active duty, active duty for 
training, and inactive duty, but other than reporting that 
she served in Afghanistan for a year in 2005 and 2006, she 
has not submitted additional information.  The duty to assist 
is not a one-way street.  If a veteran wishes help, she 
cannot passively wait for it in those circumstances where she 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Based on the responses from the NPRC, AR-PERSOM, and the 
Veteran, the Board finds that additional service records are 
not available and any further efforts to retrieve such 
records would be futile.  VA has fulfilled its duty to assist 
the Veteran in locating medical records and verifying her 
dates of service.  

Additionally, the Veteran was provided proper VA examinations 
in July 1997 and January 2007 in response to her claim for 
service connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

ACDUTRA means full-time training duty, where the service 
member is available for duty around-the-clock performed by 
the reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Annual two-week training is an example of ACDUTRA.  
Inactive duty training (INACDUTRA) is training duty, other 
than full time, performed by the reserve components.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury incurred in or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.   In other words, service connection is available 
for injuries, but not diseases, sustained on INACDUTRA.  
Brooks v. Brown, 5 Vet. App. 484 (1994).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as peptic ulcers, 
are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that she developed peptic ulcer disease 
while on active duty between November 1990 and September 
1996.  

With regard to the three elements of service connection, the 
record clearly reflects that the Veteran has peptic ulcer 
disease.  The condition was initially diagnosed following an 
October 1993 endoscopy at the Walter Reed Army Medical 
Center.  

If the Veteran were in a qualifying period of service when 
peptic ulcer disease was found, service connection would be 
conceded.  See 38 C.F.R. § 3.303(b) (providing that if a 
chronic disease is identified in service, the identification 
of the same disease at any time after service will be service 
connected).

The determinative element in the veteran's appeal is 
therefore her duty status at the time of the onset of peptic 
ulcer disease.

In order for the Veteran to be eligible for service 
connection for her peptic ulcer disease, the record must 
establish that her disability was incurred during active duty 
service or during a period of ACDUTRA and in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

Available service treatment records from the Veteran's active 
duty service and ACDUTRA are negative for evidence of peptic 
ulcer disease.  In fact, the earliest evidence of a 
gastrointestinal disorder comes from the October 1993 
endoscopy performed at Walter Reed Army Medical Center with 
continued treatment through November 1993 for abdominal 
discomfort and a duodenal ulcer.  This was not a period when 
the Veteran is shown to have been on active duty or ACDUTRA.

Upon VA examination in July 1997, the Veteran reported the 
onset of peptic ulcer disease in 1990 and 1991, and that she 
underwent endoscopy and was diagnosed as having ulcers.  The 
VA examiner diagnosed peptic and duodenal ulcer disease. 

During a second VA examination in January 2007, the Veteran 
stated that she was treated for a duodenal ulcer while 
serving in the military.  Following physical examination and 
an upper GI, the examiner diagnosed peptic ulcer disease and 
noted that the Veteran had been treated previously in October 
1993.  The examiner opined that the Veteran's peptic ulcer 
disease was at least as likely as not due to disease or 
injury in service based on the October 1993 upper GI series 
demonstrating peptic ulcer disease. 

The medical evidence of record clearly establishes that the 
Veteran's peptic ulcer disease began in October 1993 and not 
during a period of active duty service or ACDUTRA.  While the 
Veteran has reported that her stomach and abdominal pain 
began during active service in 1990 and 1991, her statements 
are outweighed by the negative service records and medical 
evidence showing that the condition was first diagnosed in 
October 1993, more than two years after her separation from 
active service in September 1991.  

Although the January 2007 VA examiner opined that the 
Veteran's peptic ulcer disease was incurred during service, 
this opinion was based on the October 1993 diagnosis of the 
condition and the mistaken assumption that she was on active 
duty or ACDUTRA during this period.  An opinion based on a 
faulty factual premise is of no probative value.  Buchanan.  
It is also clear, however, that the premise of the examiner's 
opinion was that peptic ulcer disease had its onset in 
October 1993.  Given that the disease was found to have had 
its onset during a period when the veteran was not in 
qualifying service, the opinion actually weighs against the 
claim.  

Peptic ulcer disease is recognized as a chronic disease.  
38 C.F.R. § 3.309(a).  As such, if it were demonstrated to a 
compensable degree within one year of service, service 
connection would be presumed.  38 U.S.C.A. § 1112(a); 
38 C.F.R. § 3.307, 3.309.  The initial findings of peptic 
ulcer disease in October 1993 do not fall within one year of 
a period of qualifying service.  While the veteran has at 
times reported the onset of peptic ulcer disease during 
periods of service, the record contradicts these reports.  In 
addition, the veteran has not been consistent in reporting 
symptoms during a period of qualifying service.  The evidence 
is against a finding of peptic ulcer disease within one year 
of service.  Hence, presumptive service connection is not 
warranted.

There is no other competent opinion linking the disease to 
service, the weight of the evidence is against the claim, and 
it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.


REMAND

In its April 2005 remand, the Board instructed that the 
Veteran should be afforded a VA orthopedic examination and 
the examiner should determine whether any current bilateral 
knee disability was related to active duty service.  The 
examiner was also instructed to provide a rationale for any 
stated opinion.

While the Veteran was provided a VA examination of her knees 
in January 2007, and the examiner found that there was less 
than a 50 percent chance that the Veteran's knee complaints 
were service related; no rationale for this opinion was 
provided.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  Therefore, a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of her claimed bilateral knee 
disorder.  

The claims folders must be made available 
to and reviewed by the examiner.  The 
examination report or addendum should 
reflect that the claims folders were 
reviewed.

The examiner should proffer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any bilateral knee disabilities are the 
result of the Veteran's wearing of boots 
during her active service in November 
1990 to September 1991, or are due to a 
fall on ice in January 2007, or are 
otherwise related to an incident of 
active military service.  

The Board notes that the Veteran has 
verified active service and active duty 
service for training only for the periods 
from October 1988 to January 1989, 
November 1990 to September 1991, 
September 11, 1987, to September 23, 
1987, and from August 17, 1996, to August 
31, 1996.  Therefore, evidence of 
treatment or complaints related to the 
Veteran's knees from time periods other 
than those noted here are not considered 
to have occurred during active military 
service.  

The rationale for any opinion should be 
provided.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


